DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Drawings
The drawings are objected to because figures 6 and 9A-10C are photographs or grayscale drawings. The details of these photographs and/or grayscale drawings are such that they are not clearly reproducible in the printed patent. According to 37 CFR 1.84(b)(1), black and white photographs are not ordinarily permitted unless they are the only practicable medium for illustrating the claimed invention. In the instant case, each of figures 2, 6A, and 8 could be represented by line drawings. Therefore, the drawings are objected to, and line drawings should be used instead.
Corrected drawing sheets in compliance with 37 CFR 1.121 (d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121 (d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 

Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  Such a claim limitation is:
“magnetic driving part” in claim 1, which will be interpreted as a magnetic component comprising a magnetic-PDMS layer (see specification, paragraph 0057, “…and the magnetic driving part (140) may be formed through a magnetic composite polymer (MCP) membrane in which magnetic nanoparticles are combined with a flexible PDMS material”, paragraph 0059, 
Because this claim limitation is being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it is being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim Objections
Claims 1 and 8-9 are objected to because of the following informalities:  
Claim 1 discusses two upper sides in lines 2-3 (“an intermediate outlet formed on one upper side, and an aperture formed on the other upper side”). For the purposes of clarity, it is recommended that the limitation read as “an intermediate outlet formed on one upper side, and an aperture formed on another 
Claim 8 discusses a ratio between the diameter of the magnetic driving part and the diameter of the aperture in lines 3-4. For the purposes of clarity, it is recommended that the limitation read as “the ratio of the diameter of the magnetic driving part relative to the diameter of the aperture is in the range of 0.42 to 0.60.” 
Claim 9 discloses wherein the membrane is provided using PDMS. The acronym “PDMS” should be spelled out the first time it is mentioned in the claim set. For the purposes of clarity, it is recommended that the limitation read as “and the membrane is provided using polydimethylsiloxane (PDMS).”
Appropriate correction is required.
Claim Rejections - 35 USC § 112
Claim 9 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 9 contains the trademark/trade name OstemerTM.  Where a trademark or trade name is used in a claim as a limitation to identify or describe a particular material or product, the claim does not comply with the requirements of 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph.  See Ex parte Simpson, 218 USPQ 1020 (Bd. App. 1982).  The claim scope is uncertain since the trademark or trade name cannot be used properly to identify any particular material or product.  A trademark or trade name is used to identify a source of goods, and not the goods themselves.  Thus, a trademark or trade name does not identify or describe the goods associated with the trademark or trade name.  In the present case, the trademark/trade name is used to identify/describe a hard biocompatible material (see specification, paragraph 0037) and, accordingly, the identification/description is indefinite.
Allowable Subject Matter
Claims 1 (as interpreted under 112(f) as discussed above) and its dependents claims 2-8 and 10-11 are allowed.
Regarding claim 1, the closest prior art, Park, discloses a micro-body comprising a drug chamber (fig. 2, chemical liquid chamber 112), an intermediate outlet (fig. 2, intermediate discharge port 114) formed on one upper side (see annotated figure 2 below) and an aperture (see annotated figure 2 below); 
a first membrane covering the aperture (fig. 2, membrane 120);
a second membrane (fig. 1, resistance plate 130) covering the intermediate outlet and comprising a drug outlet formed at a position spaced apart from the intermediate outlet (fig. 2, chemical liquid discharge port 134); and
a magnetic driving part formed on the first membrane (fig. 2, magnetic driving unit 140 on membrane 120), 
wherein as the magnetic driving part moves in one direction by a magnetic field, the first membrane pressurizes a drug in the drug chamber (fig. 3, magnet 140 pressurizing liquid chamber 112), and then some of the drug is moved between the second membrane and an upper surface of the micro-body through the intermediate outlet (fig. 3, drug moving from intermediate outlet to resistance plate 230), and the second membrane is partially deformed to release the drug through the drug outlet (fig. 3, membrane 130 releasing drug through outlet 134).

    PNG
    media_image1.png
    316
    548
    media_image1.png
    Greyscale

However, Park fails to teach wherein the aperture is formed on the other upper side. It would not have been obvious to one of ordinary skill in the art at the effective filing date of the invention to modify the device disclosed in Park to have the aperture formed on another upper side since the magnetic driving part would no longer be acting upon the drug reservoir, and would require hindsight reasoning to make the device functional with the new limitation.
As another example, Kurihara (US 10350337 B2) discloses a pump comprising:
a micro-body comprising a drug chamber (fig. 4, pump chamber 36), an intermediate outlet 31 formed on one upper side (fig. 4, ventilation path 31) and an aperture (see annotated fig. 4 below); 
a first membrane 39 covering the aperture (fig. 4, vibrating plate 39);
a second membrane (fig. 4, top plate 37) comprising an outlet 45 (fig. 4, ventilation hole 45) formed at a position spaced apart from the intermediate outlet (fig. 4, ventilation hole 45 away from ventilation path 31); and
a magnetic driving part formed on the first membrane (fig. 4, piezoelectric element 40 on vibrating plate 39), 


    PNG
    media_image2.png
    433
    587
    media_image2.png
    Greyscale

However, Kurihara fails to teach wherein the aperture is formed on another upper side, wherein the intermediate outlet is covered by the second membrane, wherein the drug outlet is formed on the second membrane, and wherein the drug is moved between the second membrane and an upper surface of the micro-body through the intermediate outlet as the first membrane pressurizes the drug chamber. It would not have been obvious to one of ordinary 
Claims 2-8 and 10-11 are subsequently allowable by virtue of being dependent on claim. 
Claim 9 would be allowable if rewritten to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action and to include all of the limitations of the base claim and any intervening claims.
Claim 9 would be allowable by virtue of being dependent on claim 1
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. 
Mou (US 20190125965 A1) discloses a micro-pump utilized in a blood vessel operating sideways.
Gunn (US 9492321 B2) discloses a microfluidic pump used in an ocular device.
Mescher (US 20050238506 A1) discloses an electromagnetically actuated microfluidic device that utilizes a membrane deformed by a magnetic actuator.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRANDON W LEVY whose telephone number is (571)272-7582. The examiner can normally be reached M-F 8:00 AM- 4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Brandon W. Levy/Examiner, Art Unit 3781                                                                                                                                                                                                        
/QUANG D THANH/Primary Examiner, Art Unit 3785